Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




APPELLANT PRO SE:                                    ATTORNEYS FOR APPELLEE:

MICHAEL V. LANE                                      GREGORY F. ZOELLER
Pendleton, Indiana                                   Attorney General of Indiana

                                                     GEORGE P. SHERMAN
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana
                                                                                   FILED
                                                                               Feb 06 2012, 9:10 am

                               IN THE
                                                                                       CLERK
                     COURT OF APPEALS OF INDIANA                                     of the supreme court,
                                                                                     court of appeals and
                                                                                            tax court




MICHAEL V. LANE,                                     )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )       No. 49A05-1108-CR-462
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                      APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Grant W. Hawkins, Judge
                                 Cause No. CR-86-080E


                                          February 6, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                     Case Summary

       Michael V. Lane, pro se, appeals the trial court’s denial of his motion to correct

erroneous sentence. Because Lane alleged a sentencing error that requires consideration

of matters beyond the face of the sentencing judgment, a motion to correct erroneous

sentence was not the appropriate vehicle for Lane to use. Accordingly, we conclude that

the trial court properly denied Lane’s motion.

                             Facts and Procedural History

       In 1987, Lane and his codefendant, Ricky Robey, were convicted of Class A

felony rape, Class A felony criminal deviate conduct, and three counts of Class A felony

kidnapping in Marion Superior Court. The trial court sentenced Lane to 100 years. Lane

and Robey appealed to the Indiana Supreme Court. Lane argued, among other things,

that his sentence was “manifestly unreasonable.” The Supreme Court did not reach the

issue, instead finding “that the trial court’s statement in support of the imposition of

enhanced sentences was insufficient.” Robey v. State, 555 N.E.2d 145, 151 (Ind. 1990).

The Supreme Court therefore remanded the case “to the trial court with instructions to

enter more specific findings, if any, to support the enhanced sentence or to reduce Lane’s

sentences to the statutory standard.” Id.

       On remand in 1992, the trial court found aggravating circumstances and sentenced

Lane to 100 years. Appellant’s App. p. 8.

       In 1997, Lane filed a petition for post-conviction relief, which the post-conviction

court denied. Id. at 19, 26. Lane appealed, and this Court affirmed the post-conviction




                                            2
court’s judgment in a memorandum decision. Lane v. State, No. 49A02-9804-PC-301

(Ind. Ct. App. Nov. 23, 1998), reh’g granted in part and denied in part, trans. denied.

       In July 2011, Lane, pro se, filed a motion to correct erroneous sentence. He

argued that on remand the trial court “failed to comply with the Indiana Supreme Court’s

expressed statutory authority when resentencing [him] on individual and specific findings

supporting an increased sentence on aggravating factors beyond the thirty (30) year

presumptive.” Appellant’s App. p. 47. The trial court denied Lane’s motion to correct

erroneous sentence.

       Lane now appeals.

                                 Discussion and Decision

       Lane contends that the trial court erred in denying his motion to correct erroneous

sentence. The State responds that because this alleged sentencing error is not clear from

the face of the sentencing judgment, a motion to correct erroneous sentence is the wrong

vehicle in which to bring this claim.

       An inmate who believes he has been erroneously sentenced may file a motion to

correct the sentence pursuant to Indiana Code section 35-38-1-15:

       If the convicted person is erroneously sentenced, the mistake does not
       render the sentence void. The sentence shall be corrected after written
       notice is given to the convicted person. The convicted person and his
       counsel must be present when the corrected sentence is ordered. A motion
       to correct sentence must be in writing and supported by a memorandum of
       law specifically pointing out the defect in the original sentence.

Ind. Code § 35-38-1-15; see also Neff v. State, 888 N.E.2d 1249, 1251 (Ind. 2008). The

purpose of this statute “is to provide prompt, direct access to an uncomplicated legal

process for correcting the occasional erroneous or illegal sentence.” Robinson v. State,

                                            3
805 N.E.2d 783, 785 (Ind. 2004) (quotation omitted). Accordingly, a motion to correct

sentence may only be filed to address a sentence that is “erroneous on its face.” Neff, 888

N.E.2d at 1251 (citing Robinson, 805 N.E.2d at 786). Claims that require consideration

of the proceedings before, during, or after trial may not be presented by way of a motion

to correct sentence. Robinson, 805 N.E.2d at 787. Sentencing errors that are not facially

apparent must be addressed via direct appeal or post-conviction relief. Neff, 888 N.E.2d

at 1251. In addition, a motion to correct erroneous sentence may only arise out of

information contained on the formal judgment of conviction, and not from the abstract of

judgment. Id. However, if the particular county does not issue judgments of conviction

(at the time of the opinion in Neff only Marion County qualified), then the trial court’s

abstract of judgment will serve as an appropriate substitute for purposes of making the

claim. Id.

      Here, Lane argues in his motion to correct erroneous sentence that on remand the

trial court erred in identifying aggravating factors.      See Appellant’s App. p. 47

(specifically referencing trial court’s use of deadly weapon to enhance sentence).

Resolution of this issue requires us to go beyond the face of the abstract of judgment.

See Robinson, 805 N.E.2d at 786-87 (noting that a claim that the trial court imposed the

maximum sentence in partial reliance upon improper aggravators was not appropriate for

a motion to correct sentence). Because the motion to correct erroneous sentence was not

the appropriate vehicle for Lane to use, the trial court properly denied Lane’s motion to

correct erroneous sentence.




                                            4
      Affirmed.

ROBB, C.J., and NAJAM, J., concur.




                                     5